Exhibit 10.4





[wellsfargo_logo.gif]
FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT
 

(Access Restricted Immediately)
 


Section 9 – Servicer Payment of Bank Fees
 


This Deposit Account Control Agreement (the “Agreement”), dated as of the date
specified on the page immediately before the initial signature page of this
Agreement, is entered into by and among Exeter Automobile Receivables Trust
2020-3, a Delaware statutory trust (“Company”), Exeter Finance LLC, a Delaware
limited liability company (“Servicer”), Wells Fargo Bank, National Association,
as indenture trustee for the benefit of certain noteholders (in such capacity,
“Secured Party”) under an indenture (the “Indenture”) dated as of August 31,
2020, and Wells Fargo Bank, National Association (in such capacity, “Bank”), and
sets forth the rights of Secured Party and the obligations of Bank with respect
to the deposit accounts of Company at Bank identified at the end of this
Agreement as the Collateral Accounts (each hereinafter referred to individually
as a “Collateral Account” and collectively as the “Collateral Accounts”).  Each
account designated as a Collateral Account includes, for purposes of this
Agreement, and without the necessity of separately listing subaccount numbers,
all subaccounts presently existing or hereafter established for deposit
reporting purposes and integrated with the Collateral Account by an arrangement
in which deposits made through subaccounts are posted only to the Collateral
Account.



1.
Secured Party’s Interest in Collateral Accounts.  Secured Party represents that
it is either (i) a lender who has extended credit to Company and has been
granted a security interest in the Collateral Accounts or (ii) a trustee for a
lender or noteholders and has been granted a security interest in the Collateral
Accounts.  Company hereby confirms the security interest granted by Company to
Secured Party in all of Company’s right, title and interest in and to the
Collateral Accounts and all sums now or hereafter on deposit in or payable or
withdrawable from the Collateral Accounts (the “Collateral Account Funds”).  In
furtherance of the intentions of the parties hereto, this Agreement constitutes
written notice by Secured Party to Bank of Secured Party’s security interest in
the Collateral Accounts.




2.
Secured Party Control. Bank, Secured Party, Servicer and Company each agree that
Bank will comply with instructions given to Bank by Secured Party directing
disposition of funds in the Collateral Accounts (“Disposition Instructions”)
without further consent by Company or Servicer.  Except as otherwise required by
law, Bank will not agree with any third party to comply with instructions for
disposition of funds in the Collateral Accounts originated by such third party.




3.
No Company Access to Collateral Accounts.  Unless separately agreed to in
writing by Secured Party, Company and Servicer each agrees that it will not be
able to make debits or withdrawals from or otherwise have access to the
Collateral Accounts or any Collateral Account Funds, and that Secured Party will
have exclusive access to the Collateral Accounts and Collateral Account Funds.




4.
Transfers in Response to Disposition Instructions.  Notwithstanding the
provisions of the “Secured Party Control” section of this Agreement, unless Bank
separately agrees in writing to the contrary, Bank will have no obligation to
disburse funds in response to Disposition



Page 1

--------------------------------------------------------------------------------

Instructions other than by the appropriate disbursement method expressly set
forth in this Section 4.  If at the time this Agreement is originally executed,
Secured Party has fully completed wire transfer instructions for a transfer
destination account (“Destination Account”) on the initial signature page of
this Agreement, including the Destination Account number and the name and ABA
number of the financial institution at which the Destination Account is
maintained, then Bank agrees, on each day on which Bank is open to conduct its
regular banking business, other than a Saturday, Sunday or public holiday (each
a “Business Day”) during the term of this Agreement, to transfer to the
Destination Account by standing wire (or alternative funds transfer method
acceptable to Bank in its sole discretion) the full amount of the collected and
available balance in the Collateral Accounts at the beginning of such Business
Day.  Secured Party may at any time instruct Bank to discontinue transferring
funds to the original Destination Account and begin transferring funds to a new
Destination Account, in accordance with the notice provisions of this
Agreement.  Bank will comply with such notice within a reasonable period of time
not to exceed two (2) Business Days.  Except as otherwise expressly set forth in
this Section 4, Bank will have no obligation to disburse funds in response to
Disposition Instructions other than by cashier’s check payable to Secured
Party.  Any disposition of funds which Bank makes under this Section 4 or
otherwise in response to Disposition Instructions is subject to Bank’s standard
policies, procedures and documentation governing the type of disposition made;
provided, however, that in no circumstances will any such disposition require
Company’s consent.  To the extent any Collateral Account is a certificate of
deposit or time deposit, Bank will be entitled to deduct any applicable early
withdrawal penalty prior to disbursing funds from such account in response to
Disposition Instructions.  To the extent Secured Party requests that funds be
transferred from any Collateral Account in a currency different from the
currency denomination of the Collateral Account, the funds transfer will be made
after currency conversion at Bank’s then current buying rate for exchange
applicable to the new currency.



5.
Lockboxes.  To the extent items deposited to a Collateral Account have been
received in one or more post office lockboxes maintained for Company by Bank
(each a “Lockbox”) and processed by Bank for deposit, Company acknowledges that
Company has granted Secured Party a security interest in all such items (the
“Remittances”).  During the term of this Agreement, neither Company nor Servicer
will have any right or ability to instruct Bank regarding the receipt,
processing or deposit of Remittances, and Secured Party alone will have the
right and ability to so instruct Bank.  Company, Servicer and Secured Party
acknowledge and agree that Bank’s operation of each Lockbox, and the receipt,
retrieval, processing and deposit of Remittances, will at all times be governed
by Bank’s Master Agreement for Treasury Management Services or other applicable
treasury management services agreement, and by Bank’s applicable standard
lockbox Service Description.




6.
Balance Reports and Bank Statements.  Bank agrees, at the request of Secured
Party on any Business Day, to make available to Secured Party a report (“Balance
Report”) showing the opening available balance in the Collateral Accounts as of
the beginning of such Business Day, by a transmission method determined by Bank,
in Bank’s sole discretion.  Company expressly consents to this transmission of
information.  Bank will, on receiving a written request from Secured Party, send
to Secured Party by United States mail, at the address indicated for Secured
Party after its signature to this Agreement, duplicate copies of all periodic
statements on the Collateral Accounts which are subsequently sent to Company.




7.
Returned Items.  Secured Party, Servicer and Company understand and agree that
the face amount (“Returned Item Amount”) of each Returned Item will be paid by
Bank debiting the Collateral Account to which the Returned Item was originally
credited, without prior notice to Secured Party, Company, or Servicer.  As used
in this Agreement, the term “Returned Item” means (i) any item deposited to a
Collateral Account and returned unpaid, whether for



Page 2

--------------------------------------------------------------------------------

insufficient funds or for any other reason, and without regard to timeliness of
the return or the occurrence or timeliness of any drawee’s notice of
non-payment; (ii) any item subject to a claim against Bank of breach of transfer
or presentment warranty under the Uniform Commercial Code (as adopted in the
applicable state) or Regulation CC (12 C.F.R. §229), as in effect from time to
time; (iii) any automated clearing house (“ACH”) entry credited to a Collateral
Account and returned unpaid or subject to an adjustment entry under applicable
clearing house rules, whether for insufficient funds or for any other reason,
and without regard to timeliness of the return or adjustment; (iv) any credit to
a Collateral Account from a merchant card transaction, against which a
contractual demand for chargeback has been made; and (v) any credit to a
Collateral Account made in error.  Company and Servicer agree to pay all
Returned Item Amounts immediately on demand, without setoff or counterclaim, to
the extent there are not sufficient funds in the applicable Collateral Account
to cover the Returned Item Amounts on the day Bank attempts to debit them from
the Collateral Account.  Secured Party agrees to pay all Returned Item Amounts
within fifteen (15) calendar days after demand, without setoff or counterclaim,
to the extent that (i) the Returned Item Amounts are not paid in full by Company
or Servicer within five (5) calendar days after demand on Company and Servicer
by Bank, and (ii) Secured Party has received proceeds from the corresponding
Returned Items under this Agreement.



8.
[Reserved.]




9.
Bank Fees.  Company and Servicer agree to pay all Bank’s fees and charges for
the maintenance and administration of the Collateral Accounts and for the
treasury management and other account services provided with respect to the
Collateral Accounts and any Lockboxes (collectively “Bank Fees”), including, but
not limited to, the fees for (a) Balance Reports provided on the Collateral
Accounts, (b) funds transfer services received with respect to the Collateral
Accounts, (c) lockbox processing services, (d) Returned Items, (e) funds
advanced to cover overdrafts in the Collateral Accounts (but without Bank being
in any way obligated to make any such advances), and (f) duplicate bank
statements. The Bank Fees will be paid by Bank debiting Servicer’s deposit
account No. 4122039233 with Bank (the “Servicing Account”) on the Business Day
that the Bank Fees are due, without notice to Secured Party, Servicer or
Company.  To the extent there are not sufficient funds in the Servicing Account
to pay in full all Bank Fees, the Bank Fees will be paid by Bank debiting one or
more of the Collateral Accounts on the Business Day that the Bank Fees are due,
without notice to Secured Party, Servicer or Company.  If there are not
sufficient funds in the Servicing Account or the Collateral Accounts to cover
fully the Bank Fees on the Business Day Bank attempts to debit such Bank Fees
from the Servicing Account or the Collateral Accounts, such shortfall or the
amount of such Bank Fees will be paid by Company or Servicer to Bank, without
setoff or counterclaim, within five (5) calendar days after demand from Bank. 
Secured Party agrees to pay any Bank Fees within fifteen (15) calendar days
after demand, without setoff or counterclaim, to the extent such Bank Fees are
not paid in full by Company or Servicer within five (5) calendar days after
demand on Company and Servicer by Bank.




10.
Account Documentation.  Except as specifically provided in this Agreement,
Secured Party and Company agree that the Collateral Accounts will be subject to,
and Bank’s operation of the Collateral Accounts will be in accordance with, the
terms of Bank’s applicable deposit account agreement governing the Collateral
Accounts (“Account Agreement”).  All documentation referenced in this Agreement
as governing any Collateral Account or the processing of any Remittances is
hereinafter collectively referred to as the “Account Documentation”.




11.
Partial Subordination of Bank’s Rights.  Bank hereby subordinates to the
security interest of Secured Party in the Collateral Accounts (i) any security
interest which Bank may have or acquire in the Collateral Accounts, and (ii) any
right which Bank may have or acquire to set off or otherwise apply any
Collateral Account Funds against the payment of any indebtedness from



Page 3

--------------------------------------------------------------------------------

time to time owing to Bank from Company, except for debits to the Collateral
Accounts permitted under this Agreement for the payment of Returned Item Amounts
or Bank Fees.



12.
Bankruptcy Notice; Effect of Filing.  If Bank at any time receives notice of the
commencement of a bankruptcy case or other insolvency or liquidation proceeding
by or against Company or Servicer, Bank will continue to comply with its
obligations under this Agreement, except to the extent that any action required
of Bank under this Agreement is prohibited under applicable bankruptcy laws or
regulations or is stayed pursuant to the automatic stay imposed under the United
States Bankruptcy Code or by order of any court or agency.  With respect to any
obligation of Secured Party hereunder which requires prior demand on Company or
Servicer, the commencement of a bankruptcy case or other insolvency or
liquidation proceeding by or against Company or Servicer will automatically
eliminate the necessity of such demand on Company and Servicer by Bank, and will
immediately entitle Bank to make demand on Secured Party with the same effect as
if demand had been made on Company or Servicer and the time for Company’s or
Servicer’s performance had expired.




13.
Legal Process, Legal Notices and Court Orders.  Bank will comply with any legal
process, legal notice or court order it receives in relation to a Collateral
Account if Bank determines in its sole discretion that the legal process, legal
notice or court order is legally binding on it.




14.
Indemnification.  Company and Servicer will indemnify, defend and hold harmless
Bank, its officers, directors, employees, and agents (collectively, the
“Indemnified Parties”) from and against any and all claims, demands, losses,
liabilities, damages, costs and expenses (including reasonable attorneys’ fees)
(collectively “Losses and Liabilities”) Bank may suffer or incur as a result of
or in connection with (a) Bank complying with any binding legal process, legal
notice or court order referred to in the immediately preceding section of this
Agreement, (b) Bank following any instruction or request of Secured Party,
including but not limited to any Disposition Instructions, or (c) Bank complying
with its obligations under this Agreement, except to the extent such Losses and
Liabilities are caused by Bank’s gross negligence or willful misconduct.  To the
extent such obligations of indemnity are not satisfied by Company or Servicer
within five (5) days after demand on Company and Servicer by Bank, Secured Party
will indemnify, defend and hold harmless Bank and the other Indemnified Parties
against any and all Losses and Liabilities Bank may suffer or incur as a result
of or in connection with Bank following any instruction or request of Secured
Party, except to the extent such Losses and Liabilities are caused by Bank’s
gross negligence or willful misconduct.




15.
Bank’s Responsibility.  This Agreement does not create any obligations of Bank,
and Bank makes no express or implied representations or warranties with respect
to its obligations under this Agreement, except for those expressly set forth
herein. In particular, Bank need not investigate whether Secured Party is
entitled under Secured Party’s agreements with Company or Servicer to give
Disposition Instructions.  Bank may rely on any and all notices and
communications it believes are given by the appropriate party.  Bank will not be
liable to Company, Servicer, Secured Party or any other party for any Losses and
Liabilities caused by (i) circumstances beyond Bank’s reasonable control
(including, without limitation, computer malfunctions, interruptions of
communication facilities, labor difficulties, acts of God, wars, or terrorist
attacks) or (ii) any other circumstances, except to the extent such Losses and
Liabilities are directly caused by Bank’s gross negligence or willful
misconduct.  In no event will Bank be liable for any indirect, special,
consequential or punitive damages, whether or not the likelihood of such damages
was known to Bank, and regardless of the form of the claim or action, or the
legal theory on which it is based.  Any action against Bank by Company, Servicer
or Secured Party under or related to this Agreement must be brought within
twelve (12) months after the cause of action accrues.



Page 4

--------------------------------------------------------------------------------

16.
Termination.  This Agreement may be terminated by Secured Party or Bank at any
time by either of them giving thirty (30) calendar days prior written notice of
such termination to the other parties to this Agreement at their contact
addresses specified after their signatures to this Agreement; provided, however,
that this Agreement may be terminated immediately upon written notice (i) from
Bank to Company, Servicer and Secured Party should Company, Servicer  or Secured
Party fail to make any payment when due to Bank from Company, Servicer or
Secured Party under the terms of this Agreement, or (ii) from Secured Party to
Bank on termination or release of Secured Party’s security interest in the
Collateral Accounts; provided that any notice from Secured Party under clause
(ii) of this sentence must contain Secured Party’s acknowledgement of the
termination or release of its security interest in the Collateral Accounts. 
Company’s, Servicer’s and Secured Party’s respective obligations to report
errors in funds transfers and bank statements and to pay Returned Item Amounts
and Bank Fees, as well as the indemnifications made, and the limitations on the
liability of Bank accepted, by Company, Servicer and Secured Party under this
Agreement will continue after the termination of this Agreement with respect to
all the circumstances to which they are applicable, existing or occurring before
such termination, and any liability of any party to this Agreement, as
determined under the provisions of this Agreement, with respect to acts or
omissions of such party prior to such termination will also survive such
termination.  Upon any termination of this Agreement, (i) Bank will transfer all
collected and available balances in the Collateral Accounts on the date of such
termination in accordance with Secured Party’s written instructions, and (ii)
Bank will close any Lockbox and forward any mail received at the Lockbox
unopened to such address as is communicated to Bank by Secured Party under the
notice provisions of this Agreement for a period of three (3) months after the
effective termination date, unless otherwise arranged between Secured Party and
Bank, provided that Bank’s fees with respect to such disposition must be prepaid
directly to Bank at the time of termination by cashier’s check payable to Bank
or other payment method acceptable to Bank in its sole discretion.




17.
Modifications, Amendments, and Waivers.  This Agreement may not be modified or
amended, or any provision thereof waived, except in a writing signed by all the
parties to this Agreement.




18.
Notices.  All notices from one party to another must be in writing, must be
delivered to Company, Servicer, Secured Party and/or Bank at their contact
addresses specified after their signatures to this Agreement, or any other
address of any party communicated to the other parties in writing, and will be
effective on receipt.  Any notice sent by a party to this Agreement to another
party must also be sent to all other parties to this Agreement.  Bank is
authorized by Company, Servicer and Secured Party to act on any instructions or
notices received by Bank if (a) such instructions or notices purport to be made
in the name of Secured Party, (b) Bank reasonably believes that they are so
made, and (c) they do not conflict with the terms of this Agreement as such
terms may be amended from time to time, unless such conflicting instructions or
notices are supported by a court order.




19.
Successors and Assigns.  Neither Company, Servicer or Secured Party may assign
or transfer its rights or obligations under this Agreement to any person or
entity without the prior written consent of Bank, which consent will not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, Secured Party
may transfer its rights and duties under this Agreement to (i) a transferee to
which, by contract or operation of law, Secured Party transfers substantially
all of its rights and duties under the financing or other arrangements between
Secured Party and Company, or (ii) if Secured Party is acting as a
representative in whose favor a security interest is created or provided for, a
transferee that is a successor representative; provided that as between Bank and
Secured Party, Secured Party will not be released from its obligations under
this Agreement unless and until Bank receives any such transferee’s binding



Page 5

--------------------------------------------------------------------------------

written agreement to assume all of Secured Party’s obligations hereunder.  Bank
may not assign or transfer its rights or obligations under this Agreement to any
person or entity without the prior written consent of Secured Party, which
consent will not be unreasonably withheld or delayed; provided, however, that no
such consent will be required if such assignment or transfer takes place as part
of a merger, acquisition or corporate reorganization affecting Bank.



20.
Governing Law. This Agreement will be governed by and be construed in accordance
with the laws of the state of New York, without regard to conflict of laws
principles.  The state of New York will also be deemed to be Bank’s
jurisdiction, for purposes of Article 9 of the Uniform Commercial Code as it
applies to this Agreement.




21.
Severability.  To the extent that the terms of this Agreement are inconsistent
with, or prohibited or unenforceable under, any applicable law or regulation,
they will be deemed ineffective only to the extent of such prohibition or
unenforceability, and will be deemed modified and applied in a manner consistent
with such law or regulation.  Any provision of this Agreement which is deemed
unenforceable or invalid in any jurisdiction will not affect the enforceability
or validity of the remaining provisions of this Agreement or the same provision
in any other jurisdiction.




22.
Counterparts.  This Agreement and any notices delivered under this Agreement may
be executed by means of (a) an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, or any other relevant and
applicable electronic signatures law; (b) an original manual signature; or (c) a
faxed, scanned, or photocopied manual signature.  Each electronic signature or
faxed, scanned, or photocopied manual signature shall for all purposes have the
same validity, legal effect, and admissibility in evidence as an original manual
signature.  Bank reserves the right, in its sole discretion, to accept, deny, or
condition acceptance of any electronic signature on this Agreement or on any
notice delivered to Bank under this Agreement.  This Agreement and any notices
delivered under this Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument.  Delivery of an executed counterpart
of a signature page of this Agreement and any notices as set forth herein will
be as effective as delivery of a manually executed counterpart of the Agreement
or notice.




23.
Entire Agreement.  This Agreement, together with the Account Documentation,
contains the entire and only agreement among all the parties to this Agreement
and between Bank and Company and Servicer, on the one hand, and Bank and Secured
Party, on the other hand, with respect to (a) the interest of Secured Party in
the Collateral Accounts and Collateral Account Funds, and (b) Bank’s obligations
to Secured Party in connection with the Collateral Accounts and Collateral
Account Funds. The liability of Company and Servicer under this Agreement is
joint and several.




24.
Limitation of Liability of Wilmington Trust Company.  It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed and
delivered by Wilmington Trust Company not individually or personally but solely
as trustee of Company, in the exercise of the powers and authority conferred and
vested in it under the Amended and Restated Trust Agreement of Exeter Automobile
Receivables Trust 2020-3 dated as of August 31, 2020, between EFCAR, LLC, as
seller, and Wilmington Trust Company, as owner trustee, (b) each of the
representations, undertakings and agreements herein made on the part of Company
is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
of binding only Company, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied



Page 6

--------------------------------------------------------------------------------

contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, (d) Wilmington Trust Company has made no investigation as to the
accuracy or completeness of any representations or warranties made by Company in
this Agreement, and (e) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of Company or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by Company under this agreement or any other
related documents.


















































Page 7

--------------------------------------------------------------------------------

This Agreement has been signed by the duly authorized officers or
representatives of Company, Servicer, Secured Party and Bank on the date
specified below.


Date:   ______________, 2020
 
 
Collateral Account Numbers:
4945872166
Destination Account Number:
0001038377
Bank of Destination Account:
   ABA #
  Account name:
  Reference Data:
 
Frequency (Daily or Weekly):
Balance (Intraday or Start of Day):
Wells Fargo Bank, N.A.
121000248
Wells Fargo Bank, N.A.
Acct #92111401 EART 2020-3 Collect Acct
Attn: Raquel Torres 612-667-3028
Daily
Start of Day











[SIGNATURE PAGES FOLLOW]






















Page 8

--------------------------------------------------------------------------------

EXETER AUTOMOBILE RECEIVABLES TRUST 2020-3
 
By: Wilmington Trust Company, not in its individual capacity, but solely as
Owner Trustee
 
EXETER FINANCE LLC, as Servicer
By:
 
By:
Name:  Erwin Soriano
 
Name:  Ben Miller
Title:  Vice President
 
Title:  Executive Vice President and Treasurer



Address for Notices:
 
Address for Notices:
Exeter Automobile Receivables Trust 2020-3
 
Exeter Finance LLC
2101 W. John Carpenter Freeway
 
2101 W. John Carpenter Freeway
Irving, Texas  75063
 
Irving, Texas  75063
Attn:  Brett Bradley
 
Attn:  Brett Bradley
Fax:  214.572.6798
 
Fax:  214.572.6798







[SIGNATURE PAGES CONTINUE]

















Page 9

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Bank
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, as Secured Party
By:
 
By:
Name:  Matt Bolding
 
Name:  Marianna Stershic
Title:  Vice President
 
Title:  Vice President



Address for Notices:
 
Address for Notices:
Wells Fargo Bank, National Association
 
Wells Fargo Bank, National Association
Mail Address Code:  D1129-072
 
Mail Address Code: N9300-061
301 South Tryon Street, 7th Floor
 
600 S 4th St. 6th Floor
Charlotte, North Carolina 28282-1915
 
Minneapolis, MN  55415
Attn:  DACA Team
 
Attn: Marianna Stershic
Fax:  844.879.6857
 
Fax: 612.667.3464
 
with copy to:
   
Wells Fargo Bank, National Association
   
Mail Address Code:  MAC T9110-031
   
4975 Preston Park Blvd, Floor 03, 300
   
Plano, Texas 75093
   
Attn:  Matt Bolding
   
Fax:  972.867.5674
   















Page 10